                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                   CASE NO. 5:20-cv-00021-MR

RICKY DEAN NORMAN,               )
                                 )
                Petitioner,      )
                                 )
vs.                              )             MEMORANDUM OF
                                 )             DECISION AND ORDER
ERIK A. HOOKS, Secretary, N.C.   )
Department of Public Safety, and )
State of North Carolina,         )
                                 )
                Respondents.     )
_______________________________ )

     THIS MATTER is before the Court on the Respondents’ Motion for

Summary Judgment. [Doc. 9].

I.   BACKGROUND

     Ricky Dean Norman (the “Petitioner”) is a prisoner of the State of North

Carolina who was convicted by a Wilkes County Superior Court jury in

August 2009 on two counts of second-degree murder, a count of driving

while impaired, a count of failure to reduce speed to avoid an accident, and

a count of exceeding the posted speed limit. State v. Norman, 213 N.C. App.

114, 132, 711 S.E.2d 849, 862 (2011). On August 4, 2009, the Petitioner

was sentenced to two consecutive terms of 200-249 months and a

concurrent term of 12 months imprisonment. On July 5, 2011, the North



       Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 1 of 10
Carolina Court of Appeals filed a published opinion finding no error in the trial

court proceedings. Id. On November 9, 2011, the North Carolina Supreme

Court denied the Petitioner’s petition for discretionary review.        State v.

Norman, 365 N.C. 360, 718 S.E.2d 401 (2011).

      On May 14, 2018, the Petitioner filed a Motion for Appropriate Relief

(“MAR”) in the Superior Court of Wilkes County. [Doc. 11-8]. On February

4, 2019, the Superior Court of Wilkes County denied the Petitioner’s MAR.

[11-10]. The Petitioner did not appeal the decision denying his MAR.

      On May 20, 2019, the Petitioner, proceeding pro se, commenced this

action in the United States District Court for the Eastern District of North

Carolina by filing an “Ex-Parte Motion for an Investigator and to Suppress all

Legal Determination” challenging his 2009 convictions. [Doc. 1]. On May

22, 2019, the Eastern District issued an order of deficiency because the

Petitioner had not filed his petition using the proper forms and had not paid

the filing fee or applied to proceed without prepayment of fees. [Doc. 3]. On

June 12, 2019, the Petitioner paid the filing fee and properly filed a petition

for writ of habeas corpus under 28 U.S.C. § 2254. [Doc. 4].

      On November 26, 2019, the Respondents filed an answer. [Doc. 8].

The Respondents also filed a motion for summary judgment arguing that the

Petitioner’s habeas petition is barred by the statute of limitations. [Doc. 9].


                                       2

       Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 2 of 10
On January 3, 2020, the Petitioner filed a response to the Respondents’

motion for summary judgment. [Doc. 16]. On February 18, 2020, the Eastern

District determined that the Petitioner’s was confined in the Western District

of North Carolina and transferred this matter to this Court. [Doc. 19].

II.   STANDARD OF REVIEW

      Summary judgment is proper “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c). “As the Supreme Court has observed,

‘this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine

issue of material fact.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 519 (4th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247–48 (1986)).

      A genuine issue of fact exists if a reasonable jury considering the

evidence could return a verdict for the nonmoving party. Shaw v. Stroud, 13

F.3d 791, 798 (4th Cir. 1994). “Regardless of whether he may ultimately be

responsible for proof and persuasion, the party seeking summary judgment

bears an initial burden of demonstrating the absence of a genuine issue of


                                      3

       Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 3 of 10
material fact.” Bouchat, 346 F.3d at 522. If this showing is made, the burden

then shifts to the non-moving party who must convince the Court that a triable

issue does exist. Id.

       In considering the facts on a motion for summary judgment, the Court

will view the pleadings and material presented in the light most favorable to

the nonmoving party. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 587–88 (1986).

III.   DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition

must be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or


                                       4

        Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 4 of 10
            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id.

      The North Carolina Supreme Court denied the Petitioner’s petition for

discretionary review on November 9, 2011. State v. Norman, 365 N.C. 360,

718 S.E.2d 401 (2011). The Petitioner then had an additional 90 days to file

a petition for a writ of certiorari in the United States Supreme Court. See

Supreme Court Rule 13; Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). The

Petitioner never filed a petition for a writ of certiorari in the United States

Supreme Court. As such, the federal statute of limitations began to run on

February 7, 2012. 28 U.S.C. § 2244(d)(1)(A); Clay v. United States, 537

U.S. 522, 527 (2003) (“Finality attaches . . . when the time for filing a certiorari

petition expires.") (citations omitted).       The statute of limitations then

proceeded to run for 365 days until it fully expired on February 7, 2013, more

than six years before the Petitioner filed the instant habeas Petition. The

Petitioner's May 14, 2018, MAR neither tolled nor restarted the federal

statute of limitations. See Minter v. Beck, 230 F.3d 663, 665–66 (4th Cir.

2000) (recognizing that state applications for collateral review cannot revive

an already expired federal limitations period) (citing 28 U.S.C. § 2244(d)(2)).

As such, the Petitioner's habeas petition is time-barred under §


                                         5

        Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 5 of 10
2244(d)(1)(A). The Petitioner does not appear to assert that any of the other

exceptions in § 2244(d)(1) apply to his habeas petition. Accordingly, the

Petitioner's petition is time-barred under § 2244(d)(1)(A) unless he can show

that the statute of limitations is subject to equitable tolling.

      Equitable tolling of a habeas petition is available only when the

petitioner demonstrates “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation

marks omitted).      Under Fourth Circuit precedent, equitable tolling is

appropriate in those “rare instances where—due to circumstances external

to the party's own conduct—it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.” Rouse

v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc) (quoting Harris v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)) (internal quotation marks

omitted).

      While the Petitioner asserts that he has been diligently pursuing his

rights, he also claims that his efforts have been impaired because he is mildly

mentally retarded, he has no lawyer, the “jailhouse lawyer” that helped him

filed the habeas corpus petition was not knowledgeable in the law, and his

imprisonment has “significantly impaired his ability to investigate the issues.


                                         6

        Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 6 of 10
[Docs. 16 at 1-2; 16-1 at 1]. Even if those claims are true, they do not

constitute an extraordinary circumstance that prevented the Petitioner from

timely filing his habeas petition. An unrepresented petitioner’s ignorance of

the law is not recognized as an ““extraordinary circumstance” that justifies

equitable tolling. United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)

(“[E]ven in the case of an unrepresented prisoner,” however, “ignorance of

the law is not a basis for equitable tolling.” (citing Cross-Bey v. Gammon,

322 F.3d 1012, 1015 (8th Cir. 2003)) (“[E]ven in the case of an

unrepresented prisoner alleging a lack of legal knowledge or legal resources,

equitable tolling has not been warranted.”). Likewise, lack of representation

does not excuse a failure to comply with the statute of limitations in § 2244.

See Turner v. Johnson, 177 F.3d 390, 392 (5th Cir. 1999).

      The Petitioner further argues that the statute of limitations should be

tolled because the “Court held back [the] transcript” and his appellate

counsel told him there was “not enough time to be able to file it.” [Doc. 4 at

13]. The alleged inability to obtain a transcript, however, does not qualify as

a justification for equitable tolling. See Johnson v. Hunt, No. 1:08CV20-03-

MU, 2008 WL 624431, at *3 (W.D.N.C. Mar. 4, 2008) (“Petitioner's assertion

that he had difficult[y] obtaining legal documents and filing post-conviction




                                      7

       Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 7 of 10
motions to obtain copies of various legal documents, such as state court

records, transcripts, discovery etc., do not toll.”) (citation omitted).

      The Petitioner also claims that that his trial counsel rendered

ineffective assistance of counsel and that his post-conviction counsel did

nothing to help him. [Doc. 4 at 14]. Neither of these assertions, however,

establishes that the Petitioner diligently pursued his state post-conviction

rights prior to the federal statute of limitations expiring on February 7, 2013.

      Moreover, the Petitioner cannot assert that the rule in Martinez v.

Ryan, 566 U.S. 1 (2012) applies to this case. In Martinez, the Supreme Court

stated that:

               Where, under state law, claims of ineffective
               assistance of trial counsel must be raised in an initial-
               review collateral proceeding, a procedural default will
               not bar a federal habeas court from hearing a
               substantial claim of ineffective assistance at trial if, in
               the initial-review collateral proceeding, there was no
               counsel or counsel in that proceeding was
               [constitutionally] ineffective.

Id. at 18. Martinez, however, “applies only to the issue of cause to excuse

the procedural default of an ineffective assistance of trial counsel claim that

occurred in a state collateral proceeding’ and ‘has no application to the

operation or tolling of the § 2244(d) statute of limitations’ for filing a § 2254

petition.” Lambrix v. Sec'y, Florida Dep't of Corr., 756 F.3d 1246, 1249 (11th

Cir. 2014). “Martinez, therefore, cannot serve to toll the statute of limitations
                                           8

        Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 8 of 10
under § 2244(d)(1)(D).” Benfield v. Hunt, No. 5:16-CV-00203-FDW, 2018

WL 576347, at *3 (W.D.N.C. Jan. 26, 2018) (Whitney, C.J.). Moreover,

“Martinez does not apply to claims that were properly presented and

adjudicated on their merits in the state courts.” Morgan v. Joyner, No.

1:09CV416, 2016 WL 4703977, at *15 (W.D.N.C. Sept. 7, 2016) (Whitney,

C.J.) (citing Gray v. Zook, 806 F.3d 783, 789 (4th Cir. 2015)).               The

Petitioner’s ineffective assistance of counsel claims against his trial counsel

were adjudicated on the merits in his MAR. [Doc. 11-10].

      The Petitioner has not cited any circumstance, extraordinary or

otherwise, that stood in his way and prevented him from filing a § 2254

petition before the federal statute of limitations expired.        As such, the

Petitioner is not entitled to equitable tolling of the statute of limitations. Mays

v. Hooks, No. 3:20-CV-00087-FDW, 2020 WL 739366, at *2 (W.D.N.C. Feb.

13, 2020) (Whitney, C.J.) (finding that the statute of limitations was not

equitably tolled when a petitioner asserted that his trial attorney and post-

conviction attorney rendered ineffective assistance.). Because the Petitioner

is not entitled to equitable tolling, the habeas petition is untimely under §§

2244(d)(1)(A). Accordingly, the petition will be dismissed.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not


                                        9

        Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 9 of 10
made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Respondents’ Motion for

Summary Judgment [Doc. 9] is GRANTED, and the Petitioner’s 28 U.S.C. §

2254 Petition for Writ of Habeas Corpus [Doc. 4] is DISMISSED as untimely

under 28 U.S.C. § 2244(d)(1).

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

      IT IS SO ORDERED.
                                Signed: June 9, 2020




                                         10

       Case 5:20-cv-00021-MR Document 24 Filed 06/10/20 Page 10 of 10
